Citation Nr: 0503702	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  

2.  Entitlement to a compensable rating for scars to the left 
leg, left elbow, under jaw line, and left side of temple 
area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 1961 
and from December 1966 to July 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) from an October 
2001 rating decision issued by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service connected left knee scar was painful on 
palpation when examined for VA purposes in 2004.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for left leg, left 
elbow, under jaw line, and left side of temple area scars are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Code 7805 (2002 and 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  In a September 
2003 Statement of the Case, the RO considered the new 
regulations, and the new rating criteria were provided to the 
veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

A.  Rating Criteria Effective Prior to August 30, 2002 

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as 50 percent disabling if there was a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
30 percent rating would be assigned for severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 10 percent rating 
would be assigned for moderate disfigurement.  A 
noncompensable or 0 percent rating would be assigned for 
slight disfigurement.  38 C.F.R. Part 4, Diagnostic Code 7800 
(2002).  

Also, prior to August 30, 2002, scars were rated as 10 
percent disabling if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804 (2002).  Scars could also be rated on limitation 
of function of part affected.  38 C.F.R. Part 4, Diagnostic 
Code 7805 (2002).  

The February 2004 VA examiner said that the left elbow scar 
was fairly superficial.  The scar at his jaw line was very 
superficial.  The left side of temple scars appeared to be 
stable.  However, the scar on his left knee was painful with 
palpation and was atrophic.  The scar inferior to this on the 
medial left leg was atrophic with a subcutaneous area of 
tissue loss.  There was a true atrophy.  A 10 percent rating 
is warranted under Diagnostic Codes 7803 and 7804, effective 
prior to August 30, 2002, because the February 2004 VA 
examination revealed that the left knee scar was painful on 
objective demonstration.  

A rating in excess of 10 percent is not available under 
Diagnostic Codes 7803 and 7804.  There is no indication that 
any scar limited function, nor were the scars in the facial 
area considered disfiguring.  Therefore, a preponderance of 
the evidence is against a rating greater than 10 percent.  

B.  Rating Criteria Effective August 30, 2002  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features  
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  67 
Fed. Reg. 49590-49599 (July 31, 2002), codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

Unstable superficial scars will be rated as 10 percent 
disabling.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  Note (1): A superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7805.  

At the February 2004 VA examination the left elbow scar was a 
1.5 by 0.4 white atrophic stable plaque.  It was fairly 
superficial and mildly depressed.  There was no edema, 
inflammation or keloid formation.  The veteran had a linear 
scar that was about 1.5 by 0.5 cm on his left knee.  It was 
atrophic and white and then inferior to this on the medial 
left leg he had an atrophic subcutaneous area of tissue loss.  
It was about 3 cm by 1 cm.  There was a true atrophy.  A 10 
percent rating is warranted under Diagnostic Code 7804 as the 
February 2004 VA examination showed that the left leg scars 
were painful with palpation.  Therefore, the evidence also 
supports a 10 percent rating under the revised criteria, 
Diagnostic Code 7804.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Codes 7803 and 7804.  There is no indication that 
the scars limited function and the face area scars are not 
shown to have palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features or two or more characteristics of disfigurement.  At 
the February 2004 VA examination the feature at the jaw line 
was a whitish 5 mm papule.  The VA examiner was not sure 
whether that was the scar or not.  It seemed like a stable 
lesion without adherence to the underlying tissue, edema, 
inflammation or keloid formation.  The VA examiner called it 
very superficial.  The veteran had a 1.0 by 0.4 pinkish white 
plaque on his temple.  The VA examiner was not sure whether 
this was the scar or not from the injury of the right temple 
and all the scars appeared to be stable.  The VA examiner 
really did not see any inflammation, edema, or keloid 
formation on any of them.  Therefore, a preponderance of the 
evidence is against a rating greater than the 10 percent 
granted herein.  

There is no evidence these scars have caused any 
hospitalizations or interfered with employment such that an 
extra-schedular consideration is warranted, as permitted 
under 38 C.F.R. § 3.321.  

Lastly, it is observed the RO has characterized the veteran's 
scars as a single disability entity.  Although only one of 
the scars manifested the criteria to warrant a compensable 
evaluation, to maintain consistency with the RO's 
characterization, the Board will to continue to identify the 
multiple scars as a single entity.  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any relevant information and evidence 
not of record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in August 2001 and May 2003 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  This 
was accomplished here.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the law the Board finds 
no prejudice to the appellant by proceeding with appellate 
review.  


ORDER

A 10 percent rating for scars to the left leg, left elbow, 
under jaw line, and left side of temple area is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

The veteran has made a claim for an increased rating for PTSD 
currently rated as 70 percent disabling.  In his November 
2003 VA From 9 the veteran wrote that his disability had 
become much more severe since his last evaluation.  The Board 
notes that the veteran was last afforded a VA PTSD 
examination in August 2001.  Obviously, this examination 
report is now stale and it will be necessary to afford the 
veteran more a current examination.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  The veteran should be afforded VA examination 
to determine the current severity of his PTSD.  The 
claims folder should be made available and reviewed 
by the examiner prior to the examination.  The VA 
examiner is requested to indicate in the 
examination report that the claims file has been 
reviewed.  All indicated special studies deemed 
necessary must be accomplished.  The VA examiner is 
requested to provide a complete rationale for all 
conclusions reached and opinions expressed.  The 
examiner is requested to identify all of the 
symptoms or manifestations of the veteran's PTSD.  
The examiner should also provide an opinion as to 
the degree of social and industrial impairment due 
to the PTSD should assign a numerical score on the 
GAF Scale and include an explanation of the 
numerical score assigned, and should estimate, if 
feasible, the proportion of the global disability 
which is attributable to the PTSD.  

2.  Following completion of the foregoing, review 
the claims folder and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action is to be 
implemented.

3.  If the benefit sought on appeal is not granted 
both the veteran and the veteran's representative 
should be provided a supplemental statement of the 
case on the issue and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


